                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiffs,                           4:18CR3034

    vs.
                                                         ORDER
JOSHUA Z. DORTCH,

                 Defendants.


    After conferring with counsel for the parties,

    IT IS ORDERED:

    1)    Defendant’s oral motion to set a pretrial motion deadline is granted.
          Defendant is granted until June 7, 2019 to file pretrial motions.
          Government granted until June 21, 2019 to respond.

    2)    The court finds that the time between May 20, 2019 and June 7,
          2019 is excluded under the Speedy Trial Act because although
          counsel have been diligent, additional time is needed to adequately
          review this case and failing to grant additional time might result in a
          miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).

    May 22, 2019.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
